Title: John Paul Jones to the Commissioners, 3 June 1778
From: Jones, John Paul
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Brest June 3d 1778
     
     Your letter of the 25th Ultimo I received by Yesterdays post: I frankly ask your pardon for the undue liberty which I took the 16th Ultimo when I ventured to sign a draft upon you for the purpose of supplying the people under my Command with necessary Cloathing &ca.—and I promise you never to be guilty of the like Offence again.
     I hope you do not however mean to impute to me a desire to receive “Presents of the public Money” —or even to touch a Dollar of it for any private purpose of my own ? On the contrary I need not now assert that I stepped forth at the beginning from Nobler motives? My Accounts before I left America testify that I am more than Fifteen hundred pounds in Advance for the Public Service exclusive of any concern with the Ranger. And as for Wages I never received any.
     Had I not previously determined to keep the Prisoners here they would have been sent away in the Drake long before now: My embarrassed Situation will in the Eye of Candor Appologize for my not sending you a more early information of the particulars of my Cruise and of the Prizes which I have made.
     On my passage from America I took two Brigantines both from Malaga for England. The one Arrived safe at Nantes and being sold by Messrs. Morris and Williams the Captors part thereof was paid to them. The other Arrived at Bourdeaux and was, I understand, sold by Mr. I. H. Delap who, tho’ he had my Orders to remit the Captors part immediately into the hands of Mr. Williams of Nantes, yet he still retains it in his own hands. On my late Expedition Three prizes were Sunk. The Ship Lord Chatham was sent here to remain under the care of the Intendant, she now remains in the port locked and Nailed up under a Guard; the Ship of War Drake with her Stores on board and the Brigantine Patience in Ballast are with the Ranger at Anchor in the Road. Monsr. de Sartine can inform you that the Sale of the prizes are precluded until he sends further Orders here. Had it been otherwise I cannot see how you could suppose that I had created Agents to dispose of the public property and yet if I had done this perhaps my public wants would Justify me.
     The Rules whereby Congress hath been pleased to Command me to regulate my Conduct in the Navy authorize me to Issue my Warrant to the Agent &ca. and I humbly conceive that it is his province to furnish you with an Estimate of the Amount of the Expence. If you wish for an Estimate from me, unacquainted as I am with prices, besides the delay, it may be very far from exact.
     When you determined to change the Continental Agent I could wish you had sent that information in a Letter to meet me here on my Arrival, as I had advised you of my intention to return to Brest—all disagreeable Altercation might then have been avoided. My Situation is not now mended by your last. The Gentleman you mention being at Nantes and no person appearing in his behalf at Brest.
     
     A space of Sixteen Months is now elapsed since Congress thought of me so as to put under my Command Seven times my present Force, leaving me at full Liberty how and where to apply it—and if I am not now Capable of supporting the Internal Government of a single Sloop of War—I wish that some person more deserving had my place and that I were in America to answer for my Misconduct. I have “well considered” and yet shall persist in Justifying the Steps which I have taken and to which you allude.
     I am happy in having it in my power to furnish you with the inclosed Resolution of Congress respecting the Capture of the Enemies Ships of War agreeable to your desire. And if you are in possession of any Resolution of Congress which will Authorize me to send Lieutenant Simpson—to America &ca. I should be Obliged to you for a Copy of it.
     I thank you with all my Heart for your Congratulation which I am extremely sorry that I have not better merited. I have the Honor to be Gentlemen Your very Obliged very Obedient very humble Servant
     
      Jno P Jones
     
    